United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                 Nos. 99-2768/2880
                                   ___________

John Gregory Lambros,                   *
                                        *
              Appellant,                *
                                        * Appeals from the United States
         v.                             * District Court for the
                                        * District of Minnesota.
United States of America,               *     [UNPUBLISHED]
                                        *
              Appellee.                 *
                                   ___________

                             Submitted: November 22, 2000

                                  Filed: November 30, 2000
                                   ___________

Before WOLLMAN, Chief Judge, ROSS, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      After dismissing John Gregory Lambros’s 28 U.S.C. § 2255 motion, the district
     1
court granted him a certificate of appealability. Having carefully reviewed the record
and the parties’ submissions on appeal, we affirm the judgment of the district court.
See 8th Cir. R. 47B.



         1
      The Honorable Robert G. Renner, United States District Judge for the District
of Minnesota.
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-